20-3882
United States v. Ford
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS
COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 29th day of September, two thousand twenty-one.

        PRESENT:
                         RICHARD J. SULLIVAN,
                         JOSEPH F. BIANCO,
                                 Circuit Judges,
                         PAMELA K. CHEN,
                                 District Judge.*
        ------------------------------------------------------------------
        UNITED STATES OF AMERICA,

                        Appellee,

                   v.                                                        No. 20-3882-cr


* Judge Pamela K. Chen, of the United States District Court for the Eastern District of New York,
sitting by designation.
           TRAYQUAN FORD,

                            Defendant-Appellant.
           ------------------------------------------------------------------

           FOR DEFENDANT-APPELLANT:                         Brendan White, White & White, New
                                                            York, NY.

           FOR APPELLEE:                                    Geoffrey M. Stone, Sandra S. Glover,
                                                            Assistant United States Attorneys, for
                                                            Leonard C. Boyle, Acting United
                                                            States Attorney for the District of
                                                            Connecticut, Hartford, CT.
 1         Appeal from the United States District Court for the District of Connecticut

 2   (Vanessa L. Bryant, Judge).

 3         UPON        DUE       CONSIDERATION,                  IT     IS      HEREBY   ORDERED,

 4   ADJUDGED, AND DECREED that the judgment of the district court is

 5   AFFIRMED.

 6         Defendant-Appellant Trayquan Ford appeals from a judgment of the United

 7   States District Court for the District of Connecticut (Bryant, J.), revoking his term

 8   of supervised release and sentencing him to 18 months’ imprisonment, to be

 9   followed by an additional 18-month term of supervised release. Ford now appeals

10   his sentence, arguing that it is both procedurally and substantively unreasonable.




                                                       2
 1   We assume the parties’ familiarity with the underlying facts, procedural history,

 2   and issues on appeal.

 3         “Sentences for violations of supervised release are reviewed under the same

 4   standard as for sentencing generally: whether the sentence imposed is

 5   reasonable.” United States v. Brooks, 889 F.3d 95, 100 (2d Cir. 2018) (internal

 6   quotation marks omitted). For both the procedural and substantive components

 7   of a sentence, “[r]easonableness is reviewed under a deferential abuse-of-

 8   discretion standard.” United States v. Smith, 949 F.3d 60, 66 (2d Cir. 2020) (internal

 9   quotation marks omitted). A sentence is procedurally unreasonable if, among

10   other things, the district court “fails to calculate the Guidelines range,” “makes a

11   mistake in its Guidelines calculation,” fails to consider the sentencing factors set

12   forth in 18 U.S.C. § 3553(a), “or rests its sentence on a clearly erroneous finding of

13   fact.” United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (en banc). A sentence

14   is also procedurally unreasonable if the district court “fails adequately to explain

15   its chosen sentence” or omits “an explanation for any deviation from the

16   Guidelines range.” Id. (internal quotation marks omitted).

17         As for substantive reasonableness, we show great deference to the district

18   court’s decisions in weighing sentencing factors, and consider only “whether [a



                                               3
 1   sentencing] factor, as explained by the district court, can bear the weight assigned

 2   it under the totality of circumstances in the case.” Id. at 191. It is only when a

 3   sentence is “shockingly high, shockingly low, or otherwise unsupportable as a

 4   matter of law” that we will vacate the district court’s considered judgment at

 5   sentencing. United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009).

 6         Here, the record reflects that the district court made no procedural errors.

 7   Neither party challenges the district court’s calculation of the advisory Guidelines

 8   range, and the sentencing transcript reveals that the district court properly

 9   considered the relevant § 3553(a) factors, including the need for the sentence

10   imposed to reflect Ford’s obvious breach of trust while he was on supervised

11   release. The district court also gave sufficient explanation for its above-Guidelines

12   sentence, which it deemed appropriate in light of Ford’s sheer number of

13   violations, the seriousness of his violation conduct (including a high-speed car

14   chase), Ford’s numerous infractions while in custody following his arrest, and the

15   danger he posed to others in the community. After reviewing the record in full,

16   we can identify no procedural error on the part of the district court.

17         We also find that the sentence imposed – 18 months’ imprisonment, to run

18   consecutive to Ford’s undischarged state sentence, followed by an additional 18-



                                               4
 1   month term of supervised release – was substantively reasonable. “[T]ak[ing] into

 2   account the totality of the circumstances, giving due deference to the sentencing

 3   judge’s exercise of discretion, and bearing in mind the institutional advantages of

 4   district courts,” Cavera, 550 F.3d at 190, we cannot say that the above-Guidelines

 5   sentence imposed on Ford is manifestly unjust or “shock[s] the conscience,” Rigas,

 6   583 F.3d at 124 (internal quotation marks omitted). To the contrary, the district

 7   court’s sentence is easily “located within the range of permissible decisions”

 8   available to it. United States v. Norman, 776 F.3d 67, 86 (2d Cir. 2015) (quoting

 9   Cavera, 550 F.3d at 189). We are therefore unwilling to second-guess the district

10   court’s considered judgment in imposing a consecutive sentence of 18 months’

11   imprisonment, followed by an additional 18 months of supervised release.

12         For all these reasons, we AFFIRM the district court’s judgment and

13   sentence.

14                                         FOR THE COURT:
15                                         Catherine O=Hagan Wolfe, Clerk of Court




                                             5